Case 3:20-cv-00085-PDW-ARS Document1 Filed 05/20/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA
EASTERN DIVISION

DAVID A AND PAULA J BLASI, as Case No.:

TRUSTEES OF THE BLASI LIVING
TRUST, on behalf of themselves and a class
of similarly situated persons,

)
)
)
)
)
Plaintiffs, )

V. ) CLASS ACTION
BRUIN E&P PARTNERS, LLC AND )
BRUIN E&P OPERATING, LLC, )
)
)
)

Defendants.

 

CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
[1] Plaintiffs, David A. and Paula J. Blasi, as Trustees of the Blasi Living Trust (Plaintiffs”’)
on behalf of themselves and the Class defined below, for their class action complaint against
Defendant Bruin E&P Partners, LLC and Defendant Bruin E&P Operating, LLC, (“Defendants”
or collectively “Bruin”), allege:
CLASS DEFINITION

[2] Plaintiffs, pursuant to Fed. R. Civ. P. 23(a) and (b)(3) bring this action on behalf of
themselves and a Class of similarly situated persons defined as:

All persons to whom Defendant paid royalties on oil produced from North
Dakota wells since June 1, 2010, pursuant to leases which require oil royalty to
be paid “free of cost.”

The Class excludes: (a) agencies, departments or instrumentalities of the United
States of America, including, but not limited to, the U.S. Department of the
Interior (The United States, Indian Tribes, and Indian allottees); (b) Defendant
(including subsidiaries and sister companies) and their respective employees,
officers, and directors; (c) all well operators registered in the State of North
Dakota; (d) the claims of royalty to the extent covered by arbitration clauses or
prior settlement agreements, if any; and (e) the claims of royalty only to the
Case 3:20-cv-00085-PDW-ARS Document1 Filed 05/20/20 Page 2 of 8

extent receiving royalty payments for wells operated by Defendants but
marketed by others.

JURISDICTION AND VENUE
[3] This Court has subject matter jurisdiction over this action pursuant to the Class Action
Fairness Act, 28 U.S.C. § 1332(d), because: (a) Plaintiffs have brought this case as a class action;
(b) the Class proposed by Plaintiff exceeds 100 members; (c) the proposed Class contains at least
one Class member who is a citizen of a state different from the states where the Defendant is
deemed to be a citizen; and (d) the amount in controversy for the claims of the proposed Class
members against Defendant exceeds the sum of $5,000,000, exclusive of interest and costs.
[4] This Court has personal jurisdiction over the Defendants because a substantial portion of
the acts and conduct of the Defendants giving rise to the claims asserted in this class action
occurred in the State of North Dakota and the oil production at issue has been produced by the
Defendants in the State of North Dakota.
[5] Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants
transacts business within this District and a substantial part of the Defendants’ conduct giving
rise to the claims alleged in this class action occurred in this District.

PARTIES

[6] Plaintiffs David A. Blasi and Paula J. Blasi. As Trustees of the Blasi Living Trust DTD
December 22, 2009, are citizens and residents of the State of Kansas, who reside at 20219 NW
10" Ave, Pratt, Kansas 67124. The trust is a successor in interest to a Dunn County, North
Dakota Oil and Gas Lease dated March 25, 2011 between Marcella M. Blasi as lessor and Oxy
USA Inc. as lessee, and the lease entitles Plaintiffs to the payment of royalty on oil produced

under the lease “free of cost”.
Case 3:20-cv-00085-PDW-ARS Document1 Filed 05/20/20 Page 3 of 8

[7] Defendant Bruin E&P Partners, LLC is a limited liability company organized under the
laws of the State of Delaware, and its principal place of business is located at 602 Sawyer Street,
Suite 710, Houston, Texas 77007. Bruin E&P Partners, LLC has a North Dakota registered agent
that can be served at 120 W. Sweet Ave, Suite 9, Bismarck, North Dakota 58504.
[8] Defendant Bruin E&P Operating, LLC is a limited liability company organized under the
laws of the State of Delaware and its principal place of business is located at 602 Sawyer Street,
Suite 710, Houston, Texas 77007. Bruin E&P Operating LLC has a North Dakota registered
agent who may be served at 120 W. Sweet Ave, Suite 9, Bismarck, North Dakota 58504.
FACTUAL ALLEGATIONS

[9] On March 25,2011, Marcella M. Blasi, as lessor, entered into an oil and gas lease with
Oxy USA Inc., as lessee, pertaining to leased premises located in Dunn County, North Dakota.
(“the March 25, 2011 Lease”). A copy of the March 25, 2011 Lease is attached as Exhibit 1.
Plaintiffs are a successor in interest to the lessor’s interests under the March 25, 2011 Lease.
Defendants have acquired lessee’s interest under the March 25, 2011 Lease.
[10] The March 25,2011 Lease has an oil royalty provision, under which the Defendants are
obligated as follows:

To deliver to the credit of lessor, free of cost, in the pipeline to which Lessee

may connect wells on said land the equal one-eighth (1/8) part of all oil
produced and saved from the leased premises. (emphasis added)

[11] At various times since they acquired their lessee’s interest under the March 25, 2011
Lease, Defendants, have produced and sold oil from wells subject to the March 25, 2011 Lease
and have paid royalties to Plaintiffs or their predecessors on such oil.

[12] At various times since they acquired the lessee’s interest in the March 25, 2011 Lease,
Defendants in their calculation and payment of royalties to Plaintiffs on oil sales, subject to the

Plaintiffs’ Leases, have improperly deducted from the sale price of the oil various costs such as
Case 3:20-cv-00085-PDW-ARS Document1 Filed 05/20/20 Page 4 of 8

gathering or moving the oil and other costs that violate the express directive that the royalty be
paid “free of cost”.!

[13] Defendants’ deduction of the above referenced costs in their calculation and payment of
royalties paid to Plaintiffs (and Class Members) on oil sales is not permitted under the oil royalty
provisions which require the oil royalty to be paid “free of cost”, and Defendants have materially
breached their contractual obligations to Plaintiffs (and the Class) under the above referenced
Lease and legally common Class leases by taking such deductions in their calculations and
payment of royalties to Plaintiffs (and the Class).

[14] Plaintiffs (and the Class) have sustained substantial damages as a result of Defendant’s
breaches of its contractual obligations to Plaintiffs (and the Class) under the Lease and Class
leases at issue.

[15] In addition to the Plaintiffs, there are numerous members of the proposed Class who have
had the contractual right to be paid oil royalties under “free of cost” leases which are common or
legally the same as Plaintiffs’ Leases.

[16] Defendants in their calculation and payment of royalties on oil sales to the members of
the proposed Class, have engaged in a common method of royalty accounting which they utilize
to pay royalties to the Plaintiffs, in that the Defendants have deducted from the sales price of the
oil various costs not allowed under the “free of cost”” Leases held by Plaintiffs and the Class.

[17] Defendants, in deducting the above-referenced costs in their calculation of royalties paid

to the Class members on oil sales, have materially breached their contractual obligations to the

Class members under the lease described in the Class definition.

 

' Plaintiff does not contest the deduction of state taxes imposed by the state legislature.
Case 3:20-cv-00085-PDW-ARS Document1 Filed 05/20/20 Page 5of8

[18] As adirect result of Defendants’ breach of their contractual obligations to the members of
the Class, the royalties owed to the Class members have been substantially underpaid, and the
Class members have sustained substantial damages.
CLASS ACTION ALLEGATIONS

[19] The proposed Class is so numerous that joinder of all Class members is impracticable. On
information and belief, there are more than a thousand members of the proposed Class who live
throughout the State of North Dakota, and in other states as well. Joinder of all Class members
would be either highly impracticable or impossible.

[20] Defendants have within its possession or control records which identify all persons to
whom they are legally responsible to have paid royalties on oil produced from Class wells during
the Class Period.

[21] There are questions of law and fact which are common to the claims of Plaintiff and the

Class, including, but not limited to:

a. Whether Defendant deducted unloading costs, gathering costs, or other costs from
the sales price of the oil in its calculation of royalties paid to the Plaintiffs and the
Class;

b. Whether Defendant’s deduction of costs in its calculation of royalties paid to the

Class members was in breach of its obligations to the Plaintiffs and the Class
under the “free of cost” Class Leases; and,

c. Whether the Plaintiffs and the Class are entitled to recover applicable
prejudgment interest, from the date of each alleged royalty underpayment through
the date that such alleged royalty underpayments are reimbursed to Plaintiffs and
the Class.

[22] Plaintiffs’ claims are typical of the claims of the other members of the Class because

Defendants paid royalty to Plaintiff and the Class using a common method and because Plaintiffs

and the Class make the same legal claims asserted herein.
Case 3:20-cv-00085-PDW-ARS Document1 Filed 05/20/20 Page 6 of 8

[23] Plaintiffs will fairly and adequately assert and protect the interests of the Class.
Plaintiffs’ interests are in accordance with, and not antagonistic to, those of the other
members of the Class.

[24] Plaintiffs are represented by counsel competent and experienced in the prosecution of
royalty underpayment class action litigation who will vigorously pursue the rights and remedies
for the Class.

[25] The questions of law or fact common to the members of the Class predominate over
any questions affecting only individual Class members as the elements of the breach of contract
claim will be predominantly, if not exclusively, proven by common, generalized evidence, and
not by individualized evidence from each Class member.

[26] Class action treatment is superior to other available methods for fairly and efficiently
adjudicating this controversy. Class action treatment will allow a large number of similarly
situated Class members to prosecute their common “free of cost” breach of contract claims in a
single forum, simultaneously, efficiently, and without duplication of time, expense, and effort by
witnesses, the courts, and/or Defendants. Likewise, class action treatment will avoid the
possibility of inconsistent and/or varying results in this matter arising out of the same facts. No
difficulties are likely to be encountered in the management of this class action that would
preclude its maintenance as a class action and no superior alternative forum exists for the fair and
efficient adjudication of the claims of all Class members.

[27] Class action treatment in this matter is further superior to any alternative means of
adjudicating the claims of all members of the Class. Indeed, given the small amounts at stake for
individual Class members, while significant in the aggregate, such claims would never be

brought because Class members would not be able to retain competent legal counsel to pursue
Case 3:20-cv-00085-PDW-ARS Document1 Filed 05/20/20 Page 7 of 8

claims individually. In the absence of a class action in this matter, Defendants will likely retain
the benefit of their wrongdoing.
FIRST CLAIM FOR RELIEF — BREACH OF CONTRACT

[28] The allegations contained in Paragraphs 1 through 27, of this class action complaint,
inclusive, are restated and incorporated by reference herein
[29] The Lease agreements set out above create binding contracts between Plaintiffs and
Defendants as do the leases of the Class.
[30] Defendant has breached its obligations to Plaintiffs and the Class members under the
“free of cost” leases, in the manner described above.
[31] Plaintiffs and the Class members have sustained substantial damages as a direct result of
Defendants’ breach of their royalty payment obligations to the Plaintiffs under the “free of cost”
leases. As a direct and proximate result of Defendants’ conduct, Plaintiff and the Class have been
injured and damaged in an amount to be determined according to proof.
[32] The Plaintiff and Class are entitled to recover prejudgment interest on all amounts due
and owing to them by the Defendant.

PRAYER FOR RELIEF
[33] WHEREFORE, Plaintiffs pray for the following relief:

a. An Order that the claims asserted by Plaintiffs on behalf of the defined Class
should be certified as a class action pursuant to Fed. R. Civ. P. 23(a) and (b)(3),
that Plaintiffs be appointed as the Class Representatives for the certified Class,
and that Plaintiffs’ attorneys be appointed as Class Counsel for the certified Class;

b. A judgment in favor of Plaintiffs and the Class on their claim for Defendants’
breach of the leases, for the full amount of royalty underpayments, plus applicable
prejudgment and post judgment interest;

C. An award of Court costs; and

d. For such further relief as the Court deems just and proper.
Case 3:20-cv-00085-PDW-ARS Document1 Filed 05/20/20 Page 8 of 8

DEMAND FOR JURY TRIAL

[34] Plaintiffs request a jury trial on all matters so triable.

Dated: May 15, 2020

Respectfully submitted,
MONTGOMERY & PENDER, P.C.

»» LLL EAP

Michael S. Montgomery  (ND# 05089)

Kyle G. Pender (ND# 06300
5630 34" Avenue So., Suite 120
PO Box 9199

Fargo, ND 58106-9199
Telephone: (701) 281-8001
Email: mike@mplawnd.com
Email: kyle@mplawnd.com

and

Rex A. Sharp

SHARP LAW, LLP

5301 West 75" Street

Prairie Village, KS 66208
Telephone: (913) 563-6250
Email: rsharp@midwest-law.com

and

Isaac L. Diel

Gregory M. Bentz

Chuck Schimmel

SHARP LAW, LLP

Financial Plaza

6900 College Blvd, Suite 285
Overland Park, KS 66211
Telephone: (913) 661-9931
Email: ideil@midwest-law.com
Email: gbentz@midwest-law.com
Email: Cschimmel@midwest-law.com

 

 

ATTORNEYS FOR PLAINTIFFS AND THE
PROPOSED CLASS
